DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to selective coating with mask, classified in B05D1/32.
II. Claims 16-30, drawn to selective coating forming a mask prior to, classified in B05D1/005.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs and modes of operation as Group I, uses a preformed mask while Group II forms as mask prior to then uses for coating.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ben Frink on 3/8/21 a provisional election was made with traverse to prosecute the invention of Group I?, claims ????.  Affirmation s ???? have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Therefore claims ????? are present in the application for prosecution thereof while claims ???? have been withdrawn as detailed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,17 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 1, the term “provided” is vague and indefinite as to what is encompassed thereby and how it is “provided”?  Is the mask a preformed mask?  Is it created/formed and therefore not pre-fabricated?  Something else?  Clarification is requested.
Regarding claim 17, the phrase “the solution of the polymer and solvent” lacks antecedent basis as the solution recited previously included a coupling agent and it is unclear if this solution is the claimed solution or another solution.  Clarification is requested.
Regarding claim 23, the claim is not further limiting as claim 16 from which the claim depends already recites the formed mask having a coupling agent.  Clarification is requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/549,490 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference lies in the instant claims recite a mask or forming a mask with coupling agent to dewet the polymer in one area and not in the other while the ‘490 application recites a “property of the polymer” which can include the coupling agent to perform this dewetting process.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769).
Anthis et al. (10/643,840) teaches selective deposition onto a first substrate surface relative to a second substrate surface including exposing the substrate to a blocking molecule to selectively apply a layer to the other non-blocked surface (abstract).  The first surface and the second surface can be different with one being a dielectric layer and the other being a conductor layer or both being the same material (col. 2, lines 1-38 and col. 7, lines 10-15).  The blocking molecule is a SAM or mask and this can be removed after deposition on the exposed area (col. 2, lines 55-62).
Anthis et al. (10/643,840) fails to teach the coating being a solution including a polymer and a solvent and the mask causes dewetting of the applied solution.
Sebastien et al. (2015/0027769) teaches a similar selective deposition process whereby a particle is applied to the substrate on which there is no desired coating and depositing a resin by spin coating whereby the particle (mask) repulses, i.e. non-wettable, the resin coating to thereby form a patterned coating (abstract).  Sebastien et al. (2015/0027769) teaches the substrate can include dielectric areas and conductive areas [0097]-[0101].  The resin includes one or more solvents [0053].
Therefore it would have been obvious for one skilled in the art to have modified Anthis et al. (10/643,840) process to utilize a SAM/mask prior to applying a resin solution coating as evidenced by Sebastien et al. (2015/0027769) with the expectation of achieving similar success, i.e. selective deposition thereon.

Regarding claim 3, Anthis et al. (10/643,840) teaches first area dielectric and second area conductive (col. 2, lines 1-38).  
Regarding claim 4, while Anthis et al. (10/643,840) teaches first area being dielectric and second area being conductor, the Examiner takes the position that one skilled in the art would have had a reasonable expectation of achieving similar success regardless of which area is covered by the SAM/mask and which area is uncovered and deposited thereon.
Regarding claim 5 and 6, Anthis et al. (10/643,840) teaches the dielectric area being silicon oxide and the conductor area is a metal (col. 4, lines 24-31).  Copper and TiN metals are known to be utilized in forming electrical products and would be expected to produce selective deposition thereon.
Regarding claim 7, Anthis et al. (10/643,840) teaches a SAM/mask layer (col. 2, lines 56-63).  
Regarding claim 11, the mask is claimed as being hydrophobic and this would be met by the references as they teach the coating is not applied thereto and even repulsed from coating thereon.  
Regarding claims 12 and 13, the resin is polystyrene which is a known non-polar polymer [0049].  

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with Bhandaru et al. “Ordered alternating binary polymer nanodroplet array by sequential spin dewetting”.
Features detailed above concerning the teachings of Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) are incorporated here.
Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) fail to teach spin coating a poly acrylic acid which is a polar resin.
Bhandaru et al. “Ordered alternating binary polymer nanodroplet array by sequential spin dewetting” teaches selective deposition using a combination of polystyrene and PMMA (abstract).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed inion to have modified Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) process to spin coat a resin including PMMA as evidenced by Bhandaru et al. “Ordered alternating binary polymer nanodroplet array by sequential spin dewetting” with the expectation of achieving similar success.

Claims 8-10 and 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769). Further in combination with Kachian et al. (2019/0326114).
Features detailed above concerning the teachings of Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) are incorporated here.

Kachian et al. (2019/0326114) teaches a similar selective deposition process whereby the SAM masking layer can include a molecules including chlorosilanes and octyltrichlorosilanes (claimed coupling agent) [0022]-[0031].
Therefore it would have been obvious for one skilled in the art before the effective fling date of the claimed invention to have modified Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) process to include a coupling agent of octyltrichlorosilane as evidenced by Kachian et al. (2019/0326114) with the expectation of achieving similar success, i.e. selective deposition thereon.
Regarding claims 8-10 and 23-25, Kachian et al. (2019/0326114) teaches SAM masking layer can include a molecules including chlorosilanes and octyltrichlorosilanes (claimed coupling agent) [0022]-[0031].
Regarding claim 17, Sebastien et al. (2015/0027769) teaches spin coating the polymer solution after application of SAM/mask (abstract).  
Regarding claim 18, Anthis et al. (10/643,840) teaches first area dielectric and second area conductive (col. 2, lines 1-38).  
Regarding claim 19, while Anthis et al. (10/643,840) teaches first area being dielectric and second area being conductor, the Examiner takes the position that one skilled in the art would have had a reasonable expectation of achieving similar success regardless of which area is covered by the SAM/mask and which area is uncovered and deposited thereon.

Regarding claim 22, Anthis et al. (10/643,840) teaches a SAM/mask layer (col. 2, lines 56-63).  
Regarding claim 26, the mask is claimed as being hydrophobic and this would be met by the references as they teach the coating is not applied thereto and even repulsed from coating thereon.  
Regarding claims 27 and 28, the resin is polystyrene which is a known non-polar polymer [0049].  

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with Bhandaru et al. “Ordered alternating binary polymer nanodroplet array by sequential spin dewetting” still further in combination with Kachian et al. (2019/0326114).
Features detailed above concerning the teachings of Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with Bhandaru et al. “Ordered alternating binary polymer nanodroplet array by sequential spin dewetting” are incorporated here.
Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with Bhandaru et al. “Ordered alternating binary polymer nanodroplet array by sequential spin dewetting” fail to teach spin coating a poly acrylic acid which is a polar resin.
Kachian et al. (2019/0326114) teaches a similar selective deposition process whereby the SAM masking layer can include a molecules including chlorosilanes and octyltrichlorosilanes (claimed coupling agent) [0022]-[0031].
Therefore it would have been obvious for one skilled in the art before the effective fling date of the claimed invention to have modified Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with Bhandaru et al. “Ordered alternating binary polymer nanodroplet array by sequential spin dewetting” process to include a coupling agent of octyltrichlorosilane as evidenced by Kachian et al. (2019/0326114) with the expectation of achieving similar success, i.e. selective deposition thereon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715